                 IN THE UNITED STATES DISTRICT COURT FOR THE
                         MIDDLE DISTRICT OF TENNESSEE
                              NASHVILLE DIVISION

AMY LOU WEEKLEY, and BRYCE                      )
PAHL WEEKLEY, a minor                           )
                                                )
        Plaintiffs,                             )        Case No. 3:18-cv-01320
                                                )
v.                                              )        JUDGE CAMPBELL
                                                )        MAGISTRATE JUDGE NEWBERN
DAVIDSON TRANSIT                                )
ORGANIZATION, et al.,                           )
                                                )
        Defendants.                             )

                                             ORDER

       Pending before the Court is the Magistrate Judge’s Report and Recommendation (Doc. No.

47) on two motions to dismiss (Doc. Nos. 31 and 33). Defendant Davidson Transit Organization

filed a motion asking the Court to dismiss Plaintiff’s son’s claims on the grounds that Plaintiff, as

a pro se litigant, cannot bring claims on her son’s behalf (Doc. No. 33). Plaintiff did not oppose

the dismissal of claims brought on behalf of her son (Doc. No. 35). Defendants Roosevelt Cobb,

Ellen Johnson, Richard Kiefer, Amy McDaris, Charles Robertson, and Jamal Miles (the

“Individual Defendants”) moved, pursuant to Federal Rule of Civil Procedure 12(b)(6), to dismiss

the Title VII claim against them (Doc. No. 31). In response to the motion to dismiss by the

Individual Defendants, Plaintiff opposed dismissal of the claims against Roosevelt Cobb and Jamal

Miles, but did not oppose dismissal of the Title VII claim against the remaining Individual

Defendants (Doc. No. 36). Two Defendants, Rodney Jackson and Tiffany Simmons, have not

been served as required by Federal Rule of Civil Procedure 4(m).
       The Magistrate Judge recommended the Court grant both motions to dismiss and also

dismiss Defendants Rodney and Simmons for failure to obtain service of process. Plaintiff

responded that she does not object to the Report and Recommendation (Doc. No. 48).

       The Court has reviewed the Report and Recommendation and concludes that it should be

ADOPTED and APPROVED. Accordingly, Defendant Davidson Transit Organization’s Motion

to Dismiss (Doc. No. 33) is GRANTED, and the motion to dismiss by the Individual Defendants

(Doc. No. 31) is GRANTED. In addition, the claims against Defendants Rodney Jackson and

Tiffany Simmons are DISMISSED.

       It is so ORDERED.



                                                  ____________________________________
                                                  WILLIAM L. CAMPBELL, JR.
                                                  UNITED STATES DISTRICT JUDGE




                                                 2
